Citation Nr: 0026538	
Decision Date: 10/04/00    Archive Date: 10/10/00	

DOCKET NO.  99-10 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right tonsil as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.


FINDING OF FACT

The claim of entitlement to service connection for squamous 
cell carcinoma of the right tonsil as a result of exposure to 
herbicides is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for squamous 
cell carcinoma of the right tonsil as a result of exposure to 
herbicides is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection for squamous cell carcinoma 
of the right tonsil as a result of exposure to herbicides is 
well grounded under 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim, that is, meritorious on its own 
or capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  There must be more than a mere 
allegation, the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
order for a direct service connection claim to be considered 
well grounded, there must be evidence both of a current 
disability and of an etiological relationship between that 
disability and service.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
When a veteran served ninety (90) days or more during a 
period of war and cancer becomes manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (1999).

A veteran who, during active service, served in the Republic 
of Vietnam, during the Vietnam Era, and has a disease listed 
at 38 C.F.R. § 3.309(e), shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii) (1999).  Service in the Republic 
of Vietnam includes service in the waters offshore and 
service in other locations if the conditions of service 
involve duty or visitation in the Republic of Vietnam.  Id.  
If a veteran was exposed to a herbicide agent during active 
service and respiratory cancer (cancer of the lung, bronchus, 
larynx, or trachea) becomes manifest within 30 years after 
the last date of exposure or soft tissue sarcoma becomes 
manifest to a degree of 10 percent or more at any time, they 
shall be service connected even though there is no record of 
such disease during service.  38 C.F.R. §§ 3.307(a)(6)(ii); 
3.309(e), Note 1.

The veteran's service personnel records reflect that he 
served on board a ship in the water around Vietnam and was 
authorized to wear the Vietnam Service Medal for this 
service, and awarded the Vietnam Campaign Medal.  There is no 
competent medical evidence indicating that the veteran 
currently has any of the disabilities listed at 
38 C.F.R. § 3.309(e), including cancer of the lung, bronchus, 
larynx, or trachea or soft tissue sarcoma as defined at 
Note 1 of 38 C.F.R. § 3.309(e).  Therefore, he is not 
presumed to have been exposed to a herbicide agent during his 
service in Vietnam during the Vietnam Era.  See McCartt v. 
West, 12 Vet. App. 164, 168 (1999).

Service medical records, including the report of the 
veteran's service separation examination, are silent for 
finding or treatment with respect to the veteran's right 
tonsil.  There is no competent medical evidence indicating 
that the veteran had squamous cell carcinoma of the right 
tonsil within one year of discharge from his service and it 
is not so contended.

An April 1998 VA treatment record reflects that the veteran 
was seen with a 2 to 4-month history of hoarseness and a 
right neck mass.  He underwent a tonsillectomy.  The 
diagnoses included invasive squamous cell carcinoma of the 
right tonsil.

An August 1998 letter from M. S., M.D., a private physician, 
reflects that the veteran had been seen in oncology where he 
had been referred following a diagnosis of tonsillar 
carcinoma.

A January 1999 letter from a nurse practitioner and J. C., 
M.D., private practitioners, reflects that the veteran was 
being followed for right tonsillar squamous cell carcinoma.  
The letter reflects that the veteran's tonsils were a part of 
the respiratory system and the respiratory system would 
include tonsillar tissue.

The veteran has submitted an excerpt from a medical treatise 
indicating that squamous cell carcinoma of the tonsil is a 
malignancy of the upper respiratory tract.

In order for the veteran's claim for service connection for 
squamous cell carcinoma of the right tonsil to be well 
grounded, he must submit competent medical evidence 
indicating that he currently has this disability.  Competent 
medical evidence indicating that he currently has squamous 
cell carcinoma of the right tonsil has been submitted.  
Further, he must submit competent medical evidence indicating 
either that it is related to his active service or is one of 
the disabilities for which there is a presumption of service 
connection as provided in 38 C.F.R. § 3.309(e), or provide 
competent medical evidence indicating a relationship between 
his currently manifested squamous cell carcinoma of the right 
tonsil and herbicides to which he was exposed during his 
active service.  It is neither contended nor shown that the 
veteran's squamous cell carcinoma of the right tonsil was 
manifested during his active service or within one year of 
discharge following his active service.

Neither is squamous cell carcinoma of the right tonsil one of 
the disabilities enumerated in 38 C.F.R. § 3.309(e).  
Squamous cell carcinoma of the right tonsil is not a soft 
tissue sarcoma as defined in 38 C.F.R. § 3.309(e), Note 1.  
Competent medical evidence has been submitted indicating that 
squamous cell carcinoma of the right tonsil is a cancer of 
the respiratory system.  However, 38 C.F.R. § 3.309(e) 
provides that respiratory cancers, for presumptive service 
connection purposes, include only cancer of the lung, 
bronchus, larynx, or trachea and the Secretary of VA has 
formally announced in the Federal Register, on August 8, 
1996, that a presumption of service connection based on 
exposure to herbicides used in Vietnam was not warranted for 
"any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted."  61 Fed. Reg. 41442-41449 (August 8, 1996).  
Therefore, the evidence does not indicate that the veteran's 
squamous cell carcinoma of the right tonsils is one of the 
disabilities enumerated in 38 C.F.R. § 3.309(e).

The veteran is not precluded from establishing service 
connection with proof of actual direct causation even though 
his squamous cell carcinoma of the right tonsil is not one of 
the disabilities enumerated in 38 C.F.R. § 3.309(e).  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
provisions of Combee are applicable in cases involving 
herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).  The veteran has indicated his belief in statements, 
that are presumed credible for this determination, that he 
has squamous cell carcinoma of the right tonsil as a result 
of exposure to herbicides, but he is not qualified, as a 
layperson, to furnish medical opinions or diagnoses, as such 
matters require medical expertise.  Espiritu and Grottveit.  
In the absence of any competent medical evidence associating 
the veteran's currently manifested squamous cell carcinoma of 
the right tonsil to his active service, with exposure to 
herbicides during his active service or demonstrating its 
existence during service, within one year of discharge from 
service, or that it is one of the disabilities enumerated in 
38 C.F.R. § 3.309(e), he has not met his burden of submitting 
evidence that his claim for service connection for squamous 
cell carcinoma of the right tonsil as a result of exposure to 
herbicides is well grounded.  Caluza.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for disability compensation for the above-discussed 
disability.  Robinette v. Brown, 8 Vet. App. 60 (1995).


ORDER

Evidence of a well grounded claim for service connection for 
squamous cell carcinoma of the right tonsil as a result of 
exposure to herbicides not having been submitted, the appeal 
is denied.



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals




 

